

	

		II

		109th CONGRESS

		2d Session

		S. 2288

		IN THE SENATE OF THE UNITED STATES

		

			February 15, 2006

			Mr. Feingold (for

			 himself and Mr. McCain) introduced the

			 following bill; which was read twice and referred to the

			 Committee on Environment and Public

			 Works

		

		A BILL

		To modernize water resources planning, and for other

		  purposes.

	

	

		1.Short

			 titleThis Act may be cited as

			 the Water Resources Planning and

			 Modernization Act of 2006.

		2.DefinitionsIn this Act:

			(1)CouncilThe

			 term Council means the Water Resources Council established under

			 section 101 of the Water Resources Planning Act (42 U.S.C. 1962a).

			(2)SecretaryThe

			 term Secretary means the Secretary of the Army.

			3.National water

			 resources planning and modernization policyIt is the policy of the United States that

			 all water resources projects carried out by the Corps of Engineers

			 shall—

			(1)reflect national priorities for flood

			 damage reduction, navigation, and ecosystem restoration; and

			(2)seek to avoid the unwise use of

			 floodplains, minimize vulnerabilities in any case in which a floodplain must be

			 used, protect and restore the extent and functions of natural systems, and

			 mitigate any unavoidable damage to natural systems.

			4.Meeting the

			 nation's water resource priorities

			(a)Report on the

			 nation's flood risksNot later than 18 months after the date of

			 enactment of this Act, the Council shall submit to the President and Congress a

			 report describing the vulnerability of the United States to damage from

			 flooding and related storm damage, including the risk to human life, the risk

			 to property, and the comparative risks faced by different regions of the

			 country. The report shall assess the extent to which the Nation’s programs

			 relating to flooding are addressing flood risk reduction priorities and the

			 extent to which those programs may unintentionally be encouraging development

			 and economic activity in floodprone areas, and shall provide recommendations

			 for improving those programs in reducing and responding to flood risks. Not

			 later than 90 days after the report required by this subsection is published in

			 the Federal Register, the Administration shall submit to Congress a report that

			 responds to the recommendations of the Council and includes proposals to

			 implement recommendations of the Council.

			(b)Prioritization

			 of water resources projects

				(1)In

			 generalNot later than 1 year after the date of enactment of this

			 Act, the Council shall submit to Congress an initial report containing a

			 prioritized list of each water resources project of the Corps of Engineers that

			 is not being carried out under a continuing authorities program, categorized by

			 project type and recommendations with respect to a process to compare all water

			 resources projects across project type. The Council shall submit to Congress a

			 prioritized list of water resources projects of the Corps of Engineers every 2

			 years following submission of the initial report. In preparing the

			 prioritization of projects, the Council shall endeavor to balance stability in

			 the rankings from year to year with recognizing newly authorized projects. Each

			 report prepared under this paragraph shall provide documentation and

			 description of any criteria used in addition to those set forth in paragraph

			 (2) for comparing water resources projects and the assumptions upon which those

			 criteria are based.

				(2)Project

			 prioritization criteriaIn preparing a report under paragraph

			 (1), the Council shall prioritize each water resource project of the Corps of

			 Engineers based on the extent to which the project meets at least the following

			 criteria:

					(A)For flood damage

			 reduction projects, the extent to which such a project—

						(i)addresses the

			 most critical flood damage reduction needs of the United States as identified

			 by the Council;

						(ii)does not

			 encourage new development or intensified economic activity in flood prone areas

			 and avoids adverse environmental impacts; and

						(iii)provides

			 significantly increased benefits to the United States through the protection of

			 human life, property, economic activity, or ecosystem services.

						(B)For navigation

			 projects, the extent to which such a project—

						(i)produces a net

			 economic benefit to the United States based on a high level of certainty that

			 any projected trends upon which the project is based will be realized;

						(ii)addresses

			 priority navigation needs of the United States identified through

			 comprehensive, regional port planning; and

						(iii)minimizes

			 adverse environmental impacts.

						(C)For environmental

			 restoration projects, the extent to which such a project—

						(i)restores the

			 natural hydrologic processes and spatial extent of an aquatic habitat;

						(ii)is

			 self-sustaining; and

						(iii)is

			 cost-effective or produces economic benefits.

						(3)Sense of

			 congressIt is the sense of Congress that to promote effective

			 prioritization of water resources projects, no project should be authorized for

			 construction unless a final Chief's report recommending construction has been

			 submitted to Congress, and annual appropriations for the Corps of Engineers'

			 Continuing Authorities Programs should be distributed by the Corps of Engineers

			 to those projects with the highest degree of design merit and the greatest

			 degree of need, consistent with the applicable criteria established under

			 paragraph (2).

				(c)Modernizing

			 water resources planning guidelines

				(1)In

			 generalNot later than 2 years after the date of enactment of

			 this Act, and every 5 years thereafter, the Council, in coordination with the

			 National Academy of Sciences, shall propose revisions to the planning

			 principles and guidelines, regulations, and circulars of the Corps of Engineers

			 to improve the process by which the Corps of Engineers analyzes and evaluates

			 water projects.

				(2)Public

			 participationThe Council shall solicit public and expert comment

			 and testimony regarding proposed revisions and shall subject proposed revisions

			 to public notice and comment.

				(3)RevisionsRevisions

			 proposed by the Council shall improve water resources project planning through,

			 among other things—

					(A)focusing Federal

			 dollars on the highest water resources priorities of the United States;

					(B)requiring the use

			 of modern economic principles and analytical techniques, credible schedules for

			 project construction, and current discount rates as used by all other Federal

			 agencies;

					(C)discouraging any

			 project that induces new development or intensified economic activity in flood

			 prone areas, and eliminating biases and disincentives to providing projects to

			 low-income communities, including fully accounting for the prevention of loss

			 of life as required by section 904 of the Water Resources Development Act of

			 1986 (33 U.S.C. 2281);

					(D)eliminating

			 biases and disincentives that discourage the use of nonstructural approaches to

			 water resources development and management, and fully accounting for the flood

			 protection and other values of healthy natural systems;

					(E)utilizing a

			 comprehensive, regional approach to port planning;

					(F)promoting

			 environmental restoration projects that reestablish natural processes;

					(G)analyzing and

			 incorporating lessons learned from recent studies of Corps of Engineers

			 programs and recent disasters such as Hurricane Katrina and the Great Midwest

			 Flood of 1993; and

					(H)ensuring the

			 effective implementation of the National Water Resources Planning and

			 Modernization Policy established by this Act.

					(d)Revision of

			 planning guidelinesNot later than 180 days after submission of

			 the proposed revisions required by subsection (b), the Secretary shall

			 implement the recommendations of the Council by incorporating the proposed

			 revisions into the planning principles and guidelines, regulations, and

			 circulars of the Corps of Engineers. These revisions shall be subject to public

			 notice and comment pursuant to subchapter II of chapter 5, and chapter 7, of

			 title 5, United States Code (commonly known as the Administrative

			 Procedure Act). Effective beginning on the date on which the Secretary

			 carries out the first revision under this paragraph, the Corps of Engineers

			 shall not be subject to—

				(1)subsections (a)

			 and (b) of section 80 of the Water Resources Development Act of 1974 (42 U.S.C.

			 1962d–17); and

				(2)any provision of

			 the guidelines entitled Economic and Environmental Principles and

			 Guidelines for Water and Related Land Resources Implementation Studies

			 and dated 1983, to the extent that such a provision conflicts with a guideline

			 revised by the Secretary.

				(e)AvailabilityEach

			 report prepared under this section shall be published in the Federal Register

			 and submitted to the Committees on Environment and Public Works and

			 Appropriations of the Senate and the Committees on Transportation and

			 Infrastructure and Appropriations of the House of Representatives.

			(f)Water resources

			 councilSection 101 of the

			 Water Resources Planning Act (42 U.S.C. 1962a) is amended in the first sentence

			 by inserting the Secretary of Homeland Security, the Chairperson of the

			 Council on Environmental Quality, after Secretary of

			 Transportation,.

			(g)FundingIn carrying out this section, the Council

			 shall use funds made available for the general operating expenses of the Corps

			 of Engineers.

			5.Effective

			 project planning

			(a)DefinitionsIn

			 this section:

				(1)Affected

			 stateThe term affected State means a State that is

			 located, in whole or in part, within the drainage basin in which a water

			 resources project is carried out and that would be economically or

			 environmentally affected as a result of the project.

				(2)DirectorThe

			 term Director means the Director of Independent Review appointed

			 under subsection (c).

				(3)StudyThe

			 term study means a feasibility report, general reevaluation

			 report, or environmental impact statement prepared by the Corps of

			 Engineers.

				(b)Projects

			 subject to independent review

				(1)In

			 generalThe Secretary shall ensure that each study for each water

			 resources project described in paragraph (2) is subject to review by an

			 independent panel of experts established under this section.

				(2)Projects

			 subject to reviewA water resources project shall be subject to

			 review under this section if—

					(A)the project has

			 an estimated total cost of more than $25,000,000, including mitigation

			 costs;

					(B)the Governor of

			 an affected State requests in writing to the Secretary the establishment of an

			 independent panel of experts for the project;

					(C)the head of a

			 Federal agency charged with reviewing the project determines that the project

			 is likely to have a significant adverse impact on cultural, environmental, or

			 other resources under the jurisdiction of the agency, and requests in writing

			 to the Secretary the establishment of an independent panel of experts for the

			 project; or

					(D)the Secretary

			 determines that the project is controversial based upon a finding that—

						(i)there is a

			 significant dispute regarding the size, nature, or effects of the

			 project;

						(ii)there is a

			 significant dispute regarding the economic or environmental costs or benefits

			 of the project; or

						(iii)there is a

			 significant dispute regarding the potential benefits to communities affected by

			 the project of a project alternative that was not fully considered in the

			 study.

						(3)Written

			 requestsNot later than 30 days after the date on which the

			 Secretary receives a written request of any party, or on the initiative of the

			 Secretary, the Secretary shall determine whether a project is

			 controversial.

				(c)Director of

			 independent review

				(1)In

			 generalThe Inspector General of the Army shall appoint in the

			 Office of the Inspector General of the Army a Director of Independent Review.

			 The term of a Director appointed under this subsection shall be 6 years, and an

			 individual may serve as the Director for not more than 2 nonconsecutive

			 terms.

				(2)QualificationsThe

			 Inspector General of the Army shall select the Director from among individuals

			 who are distinguished experts in engineering, hydrology, biology, economics, or

			 another discipline relating to water resources management. The Inspector

			 General of the Army shall not appoint an individual to serve as the Director if

			 the individual has a financial interest in or close professional association

			 with any entity with a financial interest in a water resources project that, on

			 the date of appointment of the Director, is under construction, in the

			 preconstruction engineering and design phase, or under feasibility or

			 reconnaissance study by the Corps of Engineers. The Inspector General of the

			 Army may establish additional criteria if necessary to avoid a conflict of

			 interest between the individual appointed as Director and the projects subject

			 to review.

				(3)DutiesThe

			 Director shall establish a panel of experts to review each water resources

			 project that is subject to review under subsection (b).

				(d)Establishment

			 of panels

				(1)In

			 generalNot later than 90 days before the release of a draft

			 study subject to review under subsection (b)(2)(A), and not later than 30 days

			 after a determination that a review is necessary under subparagraph (B), (C),

			 or (D) of subsection (b)(2), the Director shall establish a panel of experts to

			 review the draft study. Panels may be convened earlier on the request of the

			 Chief of Engineers.

				(2)MembershipA

			 panel of experts established by the Director for a project shall be composed of

			 not less than 5 nor more than 9 independent experts (including 1 or more

			 engineers, hydrologists, biologists, and economists) who represent a range of

			 areas of expertise.

				(3)Limitation on

			 appointmentsThe Director shall apply the National Academy of

			 Science’s policy for selecting committee members to ensure that members of a

			 review panel have no conflict with the project being reviewed.

				(4)ConsultationThe

			 Director shall consult with the National Academy of Sciences in developing

			 lists of individuals to serve on panels of experts under this section.

				(5)NotificationTo

			 ensure that the Director is able to effectively carry out the duties of the

			 Director under this section, the Secretary shall notify the Director in writing

			 not later than 120 days before the release of a draft study for a project

			 costing more than $25,000,000 or for which a preliminary assessment suggests

			 that a panel of experts may be required.

				(6)CompensationAn

			 individual serving on a panel of experts under this section shall be

			 compensated at a rate of pay to be determined by the Inspector General of the

			 Army.

				(7)Travel

			 expensesA member of a panel of experts under this section shall

			 be allowed travel expenses, including per diem in lieu of subsistence, at rates

			 authorized for an employee of an agency under subchapter I of chapter 57 of

			 title 5, United States Code, while away from the home or regular place of

			 business of the member in the performance of the duties of the panel.

				(e)Duties of

			 panelsA panel of experts established for a water resources

			 project under this section shall—

				(1)review each draft

			 study prepared for the project;

				(2)assess the

			 adequacy of the economic, scientific, and environmental models used by the

			 Secretary in reviewing the project and assess whether the best available

			 economic and scientific data and methods of analysis have been used;

				(3)assess the extent

			 to which the study complies with the National Water Resources Planning and

			 Modernization Policy established by this Act;

				(4)evaluate the

			 engineering assumptions and plans for any flood control structure whose failure

			 could result in significant flooding;

				(5)receive from the

			 public written and oral comments concerning the project;

				(6)submit an

			 Independent Review Report to the Secretary that addresses the economic,

			 engineering, and environmental analyses of the project, including the

			 conclusions of the panel, with particular emphasis on areas of public

			 controversy, with respect to the study; and

				(7)submit a Final

			 Assessment Report to the Secretary that briefly provides the views of the panel

			 on the extent to which the final study prepared by the Corps adequately

			 addresses issues or concerns raised by the panel in the Independent Review

			 Report.

				(f)Deadlines for

			 panel reportsA panel shall submit its Independent Review Report

			 under subsection (e)(6) to the Secretary not later than 90 days after the close

			 of the public comment period or not later than 180 days after the panel is

			 convened, whichever is later. A panel shall submit its Final Assessment Report

			 under subsection (e)(7) to the Secretary not later than 30 days after release

			 of the final study. The Director may extend these deadlines for good cause

			 shown.

			(g)Recommendations

			 of panel

				(1)Consideration

			 by secretaryIf the Secretary receives an Independent Review

			 Report on a water resources project from a panel of experts under subsection

			 (e)(6), the Secretary shall, at least 30 days before releasing a final study

			 for the project, take into consideration any recommendations contained in the

			 report, prepare a written explanation for any recommendations not adopted, and

			 make such written explanations available to the public, including through

			 posting on the Internet.

				(2)Inconsistent

			 recommendations and findingsRecommendations and findings of the

			 Secretary that are inconsistent with the recommendations and findings of a

			 panel of experts under this section shall not be entitled to deference in a

			 judicial proceeding.

				(3)Submission to

			 congress and public availabilityAfter receiving an Independent

			 Review Report under subsection (e)(6) or a Final Assessment Report under

			 subsection (e)(7), the Secretary shall immediately make a copy of the report

			 available to the public. The Secretary also shall immediately make available to

			 the public any written response by the Secretary prepared pursuant to paragraph

			 (1). Copies of all independent review panel reports and all written responses

			 by the Secretary also shall be included in any report submitted to Congress

			 concerning the project.

				(h)Record of

			 decisionThe Secretary shall not issue a record of decision or a

			 report of the Chief of Engineers for a water resources project subject to

			 review under this section until, at the earliest, 14 days after the deadline

			 for submission of the Final Assessment Report required under subsection

			 (e)(7).

			(i)Public access

			 to informationThe Secretary shall ensure that information

			 relating to the analysis of any water resources project by the Corps of

			 Engineers, including all supporting data, analytical documents, and information

			 that the Corps of Engineers has considered in the justification for and

			 analysis of the project, is made available to the public on the Internet and to

			 an independent review panel, if a panel is established for the project. The

			 Secretary shall not make information available under this paragraph if the

			 Secretary determines that the information is a trade secret of any person that

			 provided the information to the Corps of Engineers.

			(j)Costs of

			 review

				(1)In

			 generalThe cost of conducting a review of a water resources

			 project under this section shall not exceed—

					(A)$250,000 for a

			 project, if the total cost of the project in current year dollars is less than

			 $50,000,000; and

					(B)0.5 percent of

			 the total cost of the project in current year dollars, if the total cost is

			 $50,000,000 or more.

					(2)WaiverThe

			 Secretary may waive these cost limitations if the Secretary determines that the

			 waiver is appropriate.

				(k)Applicability

			 of Federal advisory committee ActThe Federal Advisory Committee

			 Act (5 U.S.C. App.) shall apply to a panel of experts established under this

			 section.

			6.Mitigation

			(a)MitigationSection

			 906(d) of the Water Resources Development Act of 1986 (33 U.S.C. 2283(d)) is

			 amended—

				(1)in paragraph (1),

			 by striking to the Congress and inserting to Congress,

			 and shall not choose a project alternative in any final record of decision,

			 environmental impact statement, or environmental assessment,, and by

			 inserting in the second sentence and other habitat types after

			 bottomland hardwood forests; and

				(2)by adding at the

			 end the following:

					

						(3)Mitigation

				requirements

							(A)MitigationTo

				mitigate losses to flood damage reduction capabilities and fish and wildlife

				resulting from a water resources project, the Secretary shall ensure that

				mitigation for each water resources project complies fully with the mitigation

				standards and policies established by each State in which the project is

				located. Under no circumstances shall the mitigation required for a water

				resources project be less than would be required of a private party or other

				entity under section 404 of the Federal Water Pollution Control Act (33 U.S.C.

				1344).

							(B)Mitigation

				planThe specific mitigation plan for a water resources project

				required under paragraph (1) shall include, at a minimum—

								(i)a

				detailed plan to monitor mitigation implementation and ecological success,

				including the designation of the entities that will be responsible for

				monitoring;

								(ii)specific

				ecological success criteria by which the mitigation will be evaluated and

				determined to be successful, prepared in consultation with the Director of the

				United States Fish and Wildlife Service or the Director of the National Marine

				Fisheries Service, as appropriate, and each State in which the project is

				located;

								(iii)a detailed

				description of the land and interests in land to be acquired for mitigation,

				and the basis for a determination that land and interests are available for

				acquisition;

								(iv)sufficient

				detail regarding the chosen mitigation sites, and types and amount of

				restoration activities to be conducted, to permit a thorough evaluation of the

				likelihood of the ecological success and aquatic and terrestrial resource

				functions and habitat values that will result from the plan; and

								(v)a

				contingency plan for taking corrective actions if monitoring demonstrates that

				mitigation efforts are not achieving ecological success as described in the

				ecological success criteria.

								(4)Determination

				of mitigation success

							(A)In

				generalMitigation under this subsection shall be considered to

				be successful at the time at which monitoring demonstrates that the mitigation

				has met the ecological success criteria established in the mitigation

				plan.

							(B)Evaluation and

				reportingThe Secretary shall consult annually with the Director

				of the United States Fish and Wildlife Service and the Director of the National

				Marine Fisheries Service, as appropriate, and each State in which the project

				is located, on each water resources project requiring mitigation to determine

				whether mitigation monitoring for that project demonstrates that the project is

				achieving, or has achieved, ecological success. Not later than 60 days after

				the date of completion of the annual consultation, the Director of the United

				States Fish and Wildlife Service or the Director of the National Marine

				Fisheries Service, as appropriate, shall, and each State in which the project

				is located may, submit to the Secretary a report that describes—

								(i)the ecological

				success of the mitigation as of the date of the report;

								(ii)the likelihood

				that the mitigation will achieve ecological success, as defined in the

				mitigation plan;

								(iii)the projected

				timeline for achieving that success; and

								(iv)any

				recommendations for improving the likelihood of success.

								The

				Secretary shall respond in writing to the substance and recommendations

				contained in such reports not later than 30 days after the date of receipt.

				Mitigation monitoring shall continue until it has been demonstrated that the

				mitigation has met the ecological success

				criteria..

				(b)Mitigation

			 tracking system

				(1)In

			 generalNot later than 180 days after the date of enactment of

			 this Act, the Secretary shall establish a recordkeeping system to track, for

			 each water resources project constructed, operated, or maintained by the

			 Secretary and for each permit issued under section 404 of the Federal Water

			 Pollution Control Act (33 U.S.C. 1344)—

					(A)the quantity and

			 type of wetland and other habitat types affected by the project, project

			 operation, or permitted activity;

					(B)the quantity and

			 type of mitigation required for the project, project operation, or permitted

			 activity;

					(C)the quantity and

			 type of mitigation that has been completed for the project, project operation,

			 or permitted activity; and

					(D)the status of

			 monitoring for the mitigation carried out for the project, project operation,

			 or permitted activity.

					(2)Required

			 information and organizationThe recordkeeping system

			 shall—

					(A)include

			 information on impacts and mitigation described in paragraph (1) that occur

			 after December 31, 1969; and

					(B)be organized by

			 watershed, project, permit application, and zip code.

					(3)Availability of

			 informationThe Secretary shall make information contained in the

			 recordkeeping system available to the public on the Internet.

				7.Project

			 administration

			(a)Chief's

			 reportsThe Chief of Engineers shall not submit a Chief's report

			 to Congress recommending construction of a water resources project until that

			 Chief's report has been reviewed and approved by the Secretary of the

			 Army.

			(b)Project

			 trackingThe Secretary shall assign a unique tracking number to

			 each water resources project, to be used by each Federal agency throughout the

			 life of the project.

			(c)Report

			 repositoryThe Secretary

			 shall maintain at the Library of Congress a copy of each final feasibility

			 study, final environmental impact statement, final reevaluation report, record

			 of decision, and report to Congress prepared by the Corps of Engineers. These

			 documents shall be made available to the public for review, and electronic

			 copies of those documents shall be permanently available, through the Internet

			 website of the Corps of Engineers.

			

